Brewster H. Jamieson, ABA No. 8411122
Peter C. Partnow, ABA No. 7206029
Michael B. Baylous, ABA No. 0905022
LANE POWELL LLC
1600 A Street, Suite 304
Anchorage, Alaska 99501
Telephone: 907-264-3325
            907-264-3317
            907-264-3303
Facsimile: 907-276-2631
Email:      jamiesonb@lanepowell.com
            partnowp@lanepowell.comorder
            baylousm@lanepowell.com
Attorneys for Defendants



                    IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA
ANTHONY L. BLANFORD and JOHN K.
BELLVILLE,

                               Plaintiffs,
                                                Case No. 3:19-cv-00036-JWS
v.
                                                           [proposed]
MICHAEL J. DUNLEAVY; in his                        ORDER GRANTING PARTIES’
individual and official capacities;                  CORRECTED PROPOSED
TUCKERMAN BABCOCK; and the                         SCHEDULE FOR REMAINING
STATE OF ALASKA,                                      PRETRIAL DEADLINES

                            Defendants.

      Upon consideration of the Parties’ Corrected Proposed Schedule for Remaining
 Pretrial Deadlines and being fully advised in the premises,
      IT IS HEREBY ORDERED that the corrected proposed schedule is GRANTED.
The current pretrial deadlines shall be vacated. The remaining pretrial deadlines are as
follows:




       Case 3:19-cv-00036-JWS Document 48-1 Filed 10/20/20 Page 1 of 2
                  Date of Completion of Discovery – January 15, 2021
                  Discovery Motion Deadline – January 15, 2021
                  Dispositive Motion Deadline – February 12, 2021
                  Motion in Limine Deadline – February 12, 2021
         ORDERED this _____ day of ___________, 2020.




                                                     Honorable John W. Sedwick
                                                     United States District Judge

I certify that on October 20, 2020, a copy of
the foregoing was served electronically on:
Stephen Koteff, skoteff@acluak.org
Joshua Decker, jdecker@acluak.org

s/ Michael B. Baylous




Order Granting Parties’ Corrected Proposed Schedule for Remaining Pretrial Deadlines
Anthony L. Blanford, et al. v. Michael J. Dunleavy, et al. (Case No. 3:19-cv-00036-JWS)   Page 2 of 2

          Case 3:19-cv-00036-JWS Document 48-1 Filed 10/20/20 Page 2 of 2
